DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-21 are pending in the application and examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the electric actuator being completely immersed in the primary liquid and situated outside the main primary flow (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, line 2: “withdrawing primary liquid” should recite “withdrawing the primary liquid”
Claim 13, line 3: “the travel time” should recite “a travel time”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 11 is indefinite because it is unclear how the electric actuator can be both completely immersed in the primary liquid and situated outside the main primary flow. The main primary flow is a flow of the primary liquid. A skilled artisan would be unable to determine how to explicitly distinguish the primary liquid from the main primary flow in order to meet the claimed arrangement of the electric actuator. Is the main primary flow structurally separated and clearly distinct from the rest of the primary liquid?

Claim 12 is indefinite because the structure of the “reversal zone” is unclear. The claim recites the reversal zone is “between the rising part and the descending, a circulation of the primary liquid forcing a turn back in the reversal zone”. What does it mean for the circulation to force a turn back? Does the flow of primary liquid reverse direction in the reversal zone? This is unclear given that claim 11 recites the primary liquid “rising in a direction parallel to the central axis in a rising part … and descending … in a descending part.” 

Claim 13 recites the limitations "the passage of the primary liquid" in line 4 and “the motor” in lines 4-5. There is insufficient antecedent basis for these limitations in the claim.

Claim 13 recites “a cooling line of the electric actuator” but it is unclear from the claim the structural/functional relationship between the electric actuator, the cooling line, and the passage of the primary liquid. The claim recites the cooling line withdraws primary liquid from the main primary flow leaving the core or at a discharge from the primary pump, but does not recite any connection between the cooling line and the electric actuator other than the cooling line being “of” the electric actuator. It is unclear what is meant by the cooling line being “of” the electric actuator. Is the cooling line a subcomponent of the electric actuator? Or are they distinct, but connected, components? It is further unclear the path of the primary liquid in view of the limitation “the travel time between the withdrawal of the primary liquid from the main primary flow and the passage of the primary liquid by the motor”. The lack of antecedent basis also makes unclear what is “the passage of the primary liquid” and what motor is involved in such passage and how it is involved. Is the motor a component of the at least on primary pump? Or is it a component of the at least one movement mechanism? If the latter, claim 11 recites the movement mechanism is for moving the at least one control member, but does not suggest the movement mechanism is also for moving the primary liquid, and it is therefore unclear the relationship between the movement mechanism, the primary liquid, and the cooling line.  

 Claim 13 recites “a cooling line of the electric actuator, the cooling line withdrawing primary liquid from the main primary flow leaving the core or at a discharge from the primary pump, the travel time between the withdrawal of the primary liquid from the main primary flow and the passage of the primary liquid by the motor being greater than a minimum duration.” The italicized portion of the claim is unclear because it is unclear how it relates to/further limits the previously recited structure. It is further unclear how Applicant intends this limitation to be interpreted. The “travel time” of fluid flow within a nuclear reactor is not an examinable structural element. It is unclear if this limitation is intended to be interpreted as a desired result/intended use-type limitation, or if it is intended to recite a step performed by a reactor operator, who is capable of controlling and manipulating fluid flow within the reactor. For the purpose of examination, Examiner assumes the former. 

Claim 18 recites “the driven member and the movement part being secured in rotation” and it is unclear from the claim what this is intended to mean. Claim 16 on which claim 18 depends recites the driven member and the movement part are intended to be movable and rotate. Is the claim intended to mean the driven member is secured, and therefore fixedly attached to, the movement part, therefore when one rotates the other rotates as well?

Claim 19 is indefinite because it recites “the driven member has … at least one through hole connecting the orifice to the outside of the driven member,” but it is unclear how a hole connects the orifice and the driven member. Claim 18 recites the orifice is part of the driven member (“the driven member has an orifice”) and extends along part of the driven member. Is the orifice not already connected to the driven member by being a component of the driven member? 

Claim 20 recites the limitation "the release of the control member" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 11 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Design of Advanced Integral-Type Marine Reactor, MRX” (“Kusunoki”) in view of WO Publication No. 2017/017242 (“Ranc”) (citations herein refer to corresponding US Publication No. 2018/0226161).

Regarding claim 11, Kusunoki discloses (see Kusunoki, Figs. 3-4) a nuclear reactor comprising:
a vessel having a central axis and containing a primary liquid (“primary cooling water”) (Kusunoki, Fig. 3, page 157);
a core comprising nuclear fuel, the core being arranged in an internal volume of the vessel (Kusunoki, Fig. 3, page 159);
at least one primary pump (Kusunoki, Fig. 3) generating a primary flow of the primary liquid in the vessel, the main primary flow passing through the core, rising in a 
at least one control member (“control rod”), the reactivity of the core being controlled by the at least one control member (Kusunoki, page 164), the at least one control member extending in a respective direction parallel to the central axis and being aligned with the core in the respective direction parallel to the central axis (Kusunoki, Fig. 3, pages 159-160);
at least one movement mechanism (“CRDM”) configured for moving the at least one control member (Kusunoki, page 160), the at least one movement mechanism being arranged in the internal volume of the vessel and linked to the at least one control member (Kusunoki, Figs. 3, 6); and
a pressurizer situated in a top portion of the vessel along the central axis (Kusunoki, Fig. 4, page 158), the pressurizer being in communication with the primary liquid (Kusunoki, Fig. 4, pages 157-158),
the movement mechanism comprising an electrical actuator (“driving motor”) and a transmission mechanism (“driving shaft”) (Kusunoki, Fig. 6),
the electric actuator being situated outside the main primary flow (Kusunoki, Figs. 3-4, 6). 

	Figure 3 of Kusunoki appears to show the entirety of the CRDM being immersed in the primary liquid, but this feature is not well-illustrated. Therefore, for the purposes of explicitly show this feature. 

Ranc teaches (see Ranc, Figs. 1-2) an integral pressurized water reactor (1) (Ranc, Fig. 1, [0037], [0041]) comprising a movement mechanism (11) for moving control members (9) comprising an electrical actuator (15), the electrical actuator being completely immersed in the primary liquid (Ranc, Figs. 1-2, [0038], [0051]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to use Ranc’s movement mechanism in Kusunoki’s reactor because Ranc teaches its mechanism reduces the overall height of the nuclear reactor (Ranc, [0018]-[0020]).

Regarding claim 16, Kusunoki in view of Ranc teaches the nuclear reactor according to claim 11. While Kusunoki does not detail the components comprising their CRDM, Ranc further teaches wherein the electric actuator comprises:
	a motor (15) comprising a stator (17) and a rotor (19) configured to apply a rotary torque (Ranc, Fig. 2, [0046]), and
	the control member being configured to be released into the core by gravitational drop by a release system (31) (Ranc, [0086]);
	the transmission mechanism comprising:

	a driven member (21, 23, 35, 37) comprising one of a screw or a nut, the driven member being driven in rotation by the movement part (Ranc, Fig. 2, [0047], [0055], [0098]), and
	a transmission member (29) forming the other of the screw or the nut secured to the control member (Ranc, Fig. 2, [0049], [0063]),
	the screw and the nut cooperating such that a rotation of the movement part of the driving device relative to the stator results in a translation of the control member parallel to the central axis (Ranc, [0061]).
	
A POSA would have been motivated to utilize Ranc’s CRDM in order to predictably release control rods to control the nuclear reaction, as is extremely well-known in the art.  

Regarding claim 17, Kusunoki in view of Ranc teaches the nuclear reactor according to claim 16. Ranc further teaches wherein the transmission member bears the nut (45), the driven member comprising the screw (23), the nut cooperating with the screw on the outer diameter of the screw (Ranc, Fig. 2, [0058]-[0062]). A POSA would have been motivated to utilize Ranc’s CRDM in order to predictably release control rods to control the nuclear reaction, as is extremely well-known in the art.

Regarding claim 18, Kusunoki in view of Ranc teaches the nuclear reactor according to claim 16. Ranc further discloses wherein the drive member has an orifice (35) extending along the respective direction parallel to the central axis at least in an upper part of the driven member over a length greater than a maximum movement of the control member (Ranc, Fig. 2, [0062]; the length of the orifice is greater than the length of the screw 23 which corresponds to the maximum movement of the control member), the movement part of the driving device having a polygonal section extending at least partially in the orifice over a length of the orifice (Ranc, Figs. 2-3, [0073]; Ranc’s 51 has a polygonal shape), the orifice having a corresponding polygonal section at least in an upper part of the orifice (Ranc, Fig. 3, [0068]; Ranc’s 37 has a polygonal shape with sides 53), the driven member and the movement part being secured in rotation (Ranc, [0098]). A POSA would have been motivated to utilize Ranc’s CRDM in order to predictably release control rods to control the nuclear reaction, as is extremely well-known in the art.

Regarding claim 19, Kusunoki in view of Ranc teaches the nuclear reactor according to claim 18. Ranc further teaches wherein the driven member has, in the upper part of the driven member, at least one through hole connecting the orifice to the outside of the driven member (Ranc, Fig. 2). A POSA would have been motivated to utilize Ranc’s CRDM in order to predictably release control rods to control the nuclear reaction, as is extremely well-known in the art.

Regarding claim 20, Kusunoki in view of Ranc teaches the nuclear reactor according to claim 16. Ranc further teaches wherein the release of the control member is obtained by releasing the driven member (Ranc, [0086]). A POSA would have been motivated to utilize Ranc’s CRDM in order to predictably release control rods to control the nuclear reaction, as is extremely well-known in the art.

Regarding claim 21, Kusunoki in view of Ranc teaches the nuclear reactor according to claim 20. Ranc further teaches wherein the driven member comprises a shoulder (67), the release system comprising at least one element (33) movable between a holding position and a releasing position (Ranc, Fig. 2, [0084], [0102], [0108]), the movable element extending below the shoulder in the respective direction parallel to the central axis in the holding position (Ranc, Fig. 2, [0084]) and not extending below the shoulder in the respective direction parallel to the central axis in the release position (Ranc, [0086], [0102]). A POSA would have been motivated to utilize Ranc’s CRDM in order to predictably release control rods to control the nuclear reaction, as is extremely well-known in the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki in view of Ranc further in view of US Publication No. 2015/0371724 (“Candillier”).

Regarding claim 12, Kusunoki in view of Ranc teaches the nuclear reactor according to claim 11. Kusunoki in view of Ranc further teaches wherein the main 

Candillier teaches (see Candillier, Fig. 1) an integral pressurized water reactor (100) comprising a pressurizer (110) located at the top, domed section of the reactor vessel (101) in a direction parallel to the central axis (Candillier, Fig. 1). 

The combination of the Kusunoki-Ranc reactor with the pressurizer of Candillier would result in a nuclear reactor having a pressurizer in the top most portion of the reactor vessel, with the electric actuator of the movement mechanism located below the pressurizer and above the main primary flow of coolant, i.e., Applicant’s claimed invention. A POSA would have been motivated to modify Kusunoki-Ranc in view of Candillier because Candillier teaches this configuration reduces the risks of rupture of the confinement of the primary circuit and simplifies positioning and removal of the cover of the vessel (Candillier, [0004], [0008], [0018]). 

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki in view of Ranc further in view of US Publication No. 2018/0019027 (“Morgan”) further in view of “NuScale Plant Design Overview” (“NuScale”).

A note on intended/desired result-type language: 	Claim 13 recites “the travel time between the withdrawal of the primary liquid from the main primary flow and the passage of the primary liquid by the motor being greater than a minimum duration,” with claims 14 and 15 further describing the length of the duration. Examiner notes that these clauses are desired result-type clauses that, in accordance with MPEP 2111.04, are not given patentable weight. The skilled artisan is aware that the travel time of fluid flow within a nuclear reactor is dependent upon a great number of interrelated parameters, and is a feature that can be manipulated by the reactor operator. Additionally, the prior art must simply be capable of performing the recited action, which is the case for the current cited references. 

Regarding claim 13, this claim is interpreted as best understood by the Examiner in light of the 35 U.S.C. 112(b) rejections above. 

Kusunoki in view of Ranc teaches the nuclear reactor according to claim 11, but does not disclose the reactor further comprising a cooling line of the electric actuator.

Morgan teaches (see Morgan, Fig. 4) a nuclear reactor comprising a movement mechanism (200) for moving control members, the reactor further comprising a cooling line (107) of an electric actuator (126) (Morgan, Fig. 4, [0026]). 



Morgan does not explicitly teach the cooling line withdrawing primary liquid from the main primary flow leaving the core or at a discharge from the primary pump.

NuScale teaches a plant cooling system for a nuclear power plant comprising a reactor component cooling water system for providing primary liquid to reactor components, including control member movement mechanisms (NuScale, page 31; NuScale’s system is designed to withdraw primary liquid to supply to reactor components and would therefore be capable of withdrawing primary liquid from the main primary flow leaving the core or at a discharge from the primary pump; the primary liquid travels throughout the system and would therefore necessarily have a travel time between withdrawal that is greater than a minimum duration of 0).

It would have been obvious to a POSA to combine Kusunoki-Ranc-Morgan with NuScale for the predictable purpose of utilizing the already present primary liquid supply thereby minimizing the number of coolant systems needed for the reactor. 

Regarding claim 14, Kusunoki in view of Ranc further in view of Morgan further in view of NuScale teaches the nuclear reactor according to claim 13. Although NuScale does not explicitly teach wherein the minimum duration is greater than 50 seconds, 
	
Regarding claim 15, Kusunoki in view of Ranc further in view of Morgan further in view of NuScale teaches the nuclear reactor according to claim 14. Although NuScale does not explicitly teach wherein the minimum duration is between 50 seconds and 150 seconds, NuScale’s system is designed to transport primary liquid and would therefore be capable of having the primary liquid travel for a time between 50 seconds and 150 seconds. Further, it would have been obvious to a POSA to have the minimum duration be between 50 seconds and 150 seconds, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. As discussed above, a POSA would have been aware that the travel time of fluid flow within a nuclear reactor is dependent upon a great number of interrelated parameters, and is a feature that can be manipulated by the reactor operator. 
Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646